                      )IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO

HERBERT MANYGOAT,

                      Plaintiff,
                                                                    No. 1:19-cv-1079-WJ-KRS
v.

NEW MEXICO SUPREME COURT,

                      Defendant.

                  ORDER DENYING WITHOUT PREJUDICE MOTION
                            TO APPOINT COUNSEL

       THIS MATTER comes before the Court on Plaintiff’s motion to appoint counsel. (Doc.

4). On December 9, 2019, the Court entered a pro se case management order instructing Plaintiff

not to file motions until such time as the Court undertook the statutory required screening

process. (Doc. 2). Although the Court’s order contained exceptions, a motion to appoint counsel

is not one of them. Consequently, Plaintiff’s motion is not properly before the Court at this time.

       IT IS, THEREFORE, ORDERED that Plaintiffs’ motion to appoint counsel (Doc. 4) is

DENIED without prejudice.


                                                     ________________________________
                                                     KEVIN R. SWEAZEA
                                                     UNITED STATES MAGISTRATE JUDGE
